This is an attempted appeal from an order of the district court of Craig county, denying the application of petitioner, Batia Kincade, for a writ of habeas corpus to discharge him from the custody of Eastern Oklahoma Hospital, in which institution petitioner has been confined for several years, pursuant to commitment by the county court of Adair county adjudging him insane. While there is the allegation that the proceedings committing said petitioner to said institution are void on the face of the record, said proceedings are attached to the petition herein and same appear regular.
The attempted appeal herein must be dismissed under the cases of Wisener, Sheriff, v. Burrell, 28 Okla. 546, 118 P. 999, 34 L. R. A. N.S. 755, Ann Cas. 1912d 356; Ex parte Logan,33 Okla. 659, 126 P. 800, and Jamison v. Gilbert et ux.,38 Okla. 751, 135 P. 342, and other cases by this court.
Petitioner asks that, in the event the appeal is dismissed, we treat this appeal as an original petition for a writ of habeas corpus out of this court. But under the record and facts presented by petitioner as disclosed by the record on appeal, it does not appear that he is now sane, and it does not appear that petitioner is entitled to be released from custody, and the petition for a writ of habeas corpus under the original jurisdiction of this court is hereby denied.
CORN, C.J., GIBSON, V.C.J., and OSBORN, RILEY, BAYLESS, HURST, and DAVISON, JJ., concur.